Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing L AZARD A SSET M ANAGEMENT Lazard World Dividend & Income Fund, Inc. Third Quarter Report S E P T E M B E R 3 0 , 2 0 0 7 Lazard World Dividend & Income Fund, Inc Investment Overview Dear Shareholder, We are pleased to present the Third Quarter Report for Lazard World Dividend & Income Fund, Inc. (LOR or the Fund), for the period ended September 30, 2007. The Fund is a diversified, closed-end management investment company that began trading on the New York Stock Exchange (NYSE) on June 28, 2005. Its ticker symbol is LOR. The Fund has been in operation for more than two years, and we are pleased with the Funds performance since its inception. We believe that the Fund has provided investors with an attractive yield and diversification, backed by the extensive experience, commitment, and professional management of Lazard Asset Management LLC (the Investment Manager or Lazard). Portfolio Update (as of September 30, 2007) For the third quarter of 2007, the Funds Net Asset Value (NAV) performance declined by 0.6%, while the Morgan
